Rose, J.,
dissenting.
As stated in the opinion of the majority, this is an application for a. peremptory writ of mandamus to compel the county clerk of Lancaster county to place upon the official ballots for the election to be held November 5, 1912, the name of relator as the democratic candidate for county commissioner from the first district. After'the primary election held April 12, 1912, the democratic county central committee selected relator as the democratic: candidate for *343(lie office named. He traces to that source his right to the relief demanded. He was not nominated at the primary. As a candidate for the same office the republicans regularly nominated at the primary Carl O. Johnson, who afterward accepted the republican nomination and made oath that he affiliated with the republican party. Among the reasons given by the county clerk for refusing to insert relator’s name on the official ballots for the November election are the following: At the primary election in the first commissioner district the official ballots prepared for democratic electors did not contain the name of a democratic candidate for county commissioner. On the official, printed, democratic, primary ballots, however, a blank space had been left with a view to permitting each democrat to express his choice by writing in the blank the name of his preferred candidate. In the spaces thus appearing on the democratic ballots Carl O. Johnson received 62 votes, being a majority of those cast by democrats for the nomination of a candidate for county commissioner. The returns were duly canvassed and the canvassing board certified to the county clerk that Johnson was the democratic nominee. He has not declined the nomination. No objections thereto were ever filed in the county clerk’s office. Johnson is therefore entitled to a place on the official ballots for the November election as the nominee of the democratic party. The trial court sustained the county clerk’s defense as thus outlined and denied the writ. Relator appeals. In my view of the law the ruling of the district court is right.
Relator argued that there is no authority to nominate candidates by writing names in blank spaces on the primary ballots and that therefore Johnson is not the democratic nominee. The primary law does not forbid the making of nominations in that manner. While it does not in the body of the act itself contain in direct terms authority to vote in blank spaces, it provides: “The official primary ballot shall be printed substantially as is required by law for official ballots used at November elections,” *344with an exception not material here. Comp. St. 1911, ch. 26, sec. 117i. The general election law to which reference is thus made provides: “Nothing in this act contained shall prevent any Aroter from writing on his ballot the name of any person for whom he desires to vote, for any office, and such vote shall be counted as if printed on the ballot, and marked by the voter.” Comp. St. 1911, ch. 26, sec. 139. That part of the general election law relating to the preparation of the ballots for the' November election further declares: “In each division, and beneath all candidates placed there by nomination or petition, a blank space shall be provided, into which electors may write the name of any person for whom they wish to vote, and whose name is not printed upon the ballot.” Comp. St. 1911, ch. 26, sec. 140.
The general election law requires instructions to voters as follows: “If you wish to vote for any person whose name is not printed on the ballot, write his name in full in the blank space on the ballot under the proper office you wisli Mm to hold, and make a cross in the square opposite the written name.” Comp. St. 1911, ch. 26, sec. 159, subd. 4.
The effect of the statutory references to these provisions of the general election law is to insert them in the primary law in so far as they are applicable thereto. Shull v. Barton, 58 Neb. 741; State v. Junkin, 87 Neb. 801. In preparing the ballots for the first commissioner district, the county clerk followed the foregoing provisions of statute. A ballot with a blank space for county commissioner was available to each democratic elector. Under a liberal construction of the primary law and of the constitutional provisions relating to elections as construed in State v. Junkin, 85 Neb. 1, the primary ballots preparer by the county clerk and the ballots cast by democrats in favor of Johnson were lawful. Exercising the right to participate at the primary in nominating a candidate to be voted for at the November election, 62 members of the democratic party voted for him. No other person received *345so-many votes. There is no statute prohibiting those who affiliate with one party from nominating the candidate of another parity. By voting for their choice in doing so they are not disfranchised at a primary election.
Relator further argued that there was a vacancy because Johnson failed to comply with statutory provisions requiring a candidate to accept a nomination under oath, to pay the filing fee, to declare his party affiliation and to make a statement that he would qualify and serve if elected. In this connection it is insisted that the vacancy was properly filled by the nomination of relator and that his name should be printed on the ballots for the November election. Those statutory provisions evidently apply to a candidate seeking a nomination by the political party with which he affiliates. Johnson, as a candidate of the republicans, complied with the provisions of statute. His nomination by the democratic party was voluntary. He did not decline it. As a republican candidate he paid his fee, declared his party affiliation, accepted the nomination and said he would qualify and serve if elected. That he should be required to repeat these acts in relation to a rival party and declare an affiliation having no existence, under penalty of defeating the democratic nomination lawfully made, was certainly not the intention of the legislature. The statutes should not be so construed. In this view of the law there was no vacancy when the democratic county central committee selected relator as a candidate for county commissioner instead of Johnson who had been regularly nominated at the primary by the votes of the democratic electors. In my judgment the effect of directing tiie county clerk to print relator’s name on the official ballot is to defeat part of the action of the democratic primary which was held by democrats alone without interference from republicans, to create an artificial vacancy in the first commissioner district and to permit a political committee to set aside the regular action of the voters themselves.